     Case 2:18-cv-02999-KJM-EFB Document 13 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARK ANTHONY LAWYER, SR.,                         No. 2:18-cv-2999-KJM-EFB P
11                       Plaintiff,
12              v.                                      ORDER
13    SOLANO COUNTY,
14                       Defendant.
15

16          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

17   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as

18   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On April 16, 2020, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

22   findings and recommendations.1

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26          1
              Error! Main Document Only.Although it appears from the file that plaintiff’s copy of
27   the findings and recommendations was returned, plaintiff was properly served. It is the plaintiff’s
     responsibility to keep the court apprised of his current address at all times. Pursuant to Local
28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
     Case 2:18-cv-02999-KJM-EFB Document 13 Filed 06/04/20 Page 2 of 2

 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed April 16, 2020, are adopted in full;
 6          2. This action is DISMISSED without prejudice for the reasons set forth in the March 10,
 7   2020 screening order (ECF No. 10); and
 8          3. The clerk of court close this case.
 9   DATED: June 3, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
